United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-31027
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DAVID BRIAN PUGH,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 03-CR-60018-ALL
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     David Brian Pugh pleaded guilty to one conspiracy charge and

one fraud charge.   The district court upwardly departed at

sentencing and sentenced Pugh to 96 months in prison and a three-

year term of supervised release.   Pugh now appeals his sentence,

arguing only that the extent of the district court’s departure

was unreasonable.   Because Pugh challenges only the extent of the

district court’s departure, we need not analyze the recent

changes to review of upward departures set out in amended 18

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-31027
                                 -2-

U.S.C. § 3742(e).    See United States v. Lee, 385 F.3d 315, 326-29

(5th Cir. 2004).    Rather, we need only consider whether the

extent of the departure was reasonable.    See Williams v. United

States, 503 U.S. 193, 203 (1992); United States v. Ashburn, 38

F.3d 803, 807 (5th Cir. 1994) (en banc).

     A review of this court’s jurisprudence controverts Pugh’s

arguments and shows that the extent of the district court’s

departure, although substantial, was not unreasonable.    See

United States v. Daughenbaugh, 49 F.3d 171, 173-74 (5th Cir.

1995); Ashburn, 38 F.3d at 806; United States v. Rosogie, 21 F.3d

632, 633 (5th Cir. 1994).    Accordingly, there is no abuse of

discretion, and the judgment of the district court is AFFIRMED.